COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Humphreys and Senior Judge Overton
Argued at Chesapeake, Virginia


MILLARD J. TAYLOR, S/K/A
 MILLARD JEROME TAYLOR
                                         MEMORANDUM OPINION * BY
v.   Record No. 1728-00-1                JUDGE NELSON T. OVERTON
                                              JUNE 5, 2001
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                    Dean W. Sword, Jr., Judge

          (Patricia A. Cannon; Cannon, Collins & Plott,
          PLC, on brief), for appellant. Appellant
          submitting on brief.

          Shelly R. James, Assistant Attorney General
          (Mark L. Earley, Attorney General; Amy L.
          Marshall, Assistant Attorney General, on
          brief), for appellee.


     Appellant was convicted of distributing cocaine and

conspiring to distribute cocaine.   The sole issue on appeal is

whether the evidence was sufficient to prove a pre-offense

agreement between the parties to distribute the cocaine.    We hold

that the evidence was sufficient to prove a pre-offense agreement,

and affirm.

                            BACKGROUND

     Detectives Dufreitas, Grover and McAndrew were traveling in

an unmarked police vehicle and saw appellant and Tyrone Freeman

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
standing together.    Freeman came into the road and flagged down

the car.    Freeman got into the car and asked what the men wanted.

Dufreitas said that he wanted a "twenty piece."    Freeman said that

he would take them to get the "twenty piece" and they drove to an

area known for drug trafficking, but no one was there.    As

directed by Freeman, Dufreitas drove around the block, returning

to their original location.    Freeman said to pull up by appellant.

        Freeman was still in the vehicle, when appellant walked over

and asked Freeman, "What do they want?"    Freeman replied, "A

twenty piece."    Appellant asked Freeman, "Are you sure that

they're not the police?"    Freeman said, "No man," and exited the

vehicle.    Appellant pulled two baggies from his coat and gave them

to Freeman.    Appellant told Freeman to give the baggies to the men

because appellant thought they were the police.    Freeman gave the

baggies to Dufreitas, and the detectives announced that they were

the police.    Appellant and Freeman fled, but were quickly

apprehended.    Freeman told Dufreitas that the stuff was a "rip

off."    Laboratory analysis confirmed that the baggies contained

cocaine.

        Appellant testified that he was not involved in the drug

transaction and that he was "hanging out" with Freeman when he saw

Freeman get into the vehicle.    Appellant also testified that when

Freeman asked for drugs, appellant replied that he did not have

any drugs and did not sell drugs.    Appellant denied that he ran

from the detectives.

                                 - 2 -
                              ANALYSIS

     "Conspiracy is defined as 'an agreement between two or more

persons by some concerted action to commit an offense.'"

Feigley v. Commonwealth, 16 Va. App. 717, 722, 432 S.E.2d 520,

524 (1993) (citation omitted).    "Proof of an explicit agreement

to distribute a controlled substance is not required; the

agreement may be proved by circumstantial evidence.    In fact,

the nature of conspiracy is such that 'it often may be

established only by indirect and circumstantial evidence.'"

Brown v. Commonwealth, 10 Va. App. 73, 77, 390 S.E.2d 386, 388

(1990) (citations omitted).   "While '[e]vidence which merely

establishes aiding or abetting in the commission of the

distribution offense will not suffice to prove a conspiracy

. . . [t]he evidence need not show that . . . [the defendant]

knew the entire scope or details of the plan of distribution.'"

Moore v. Commonwealth, 25 Va. App. 277, 288, 487 S.E.2d 864, 870

(1997) (citation omitted).    The crime is "committed when the

agreement to commit the offense is complete . . . ."     Johnson v.

Commonwealth, 8 Va. App. 34, 38, 377 S.E.2d 636, 638 (1998).

     The evidence proved that appellant and Freeman had an

agreement, wherein Freeman flagged down the vehicle, made

inquiries, and determined the kind and quantity of drug desired.

Freeman got into Dufreitas's vehicle and told him to drive down

the street to a known drug area, but no one was around.    Freeman

then directed Dufreitas back to their original location and told

                                 - 3 -
Dufreitas to pull up by appellant.     Without prompting from

Freeman, appellant walked over to the vehicle and asked Freeman,

"What do they want?"   Freeman told appellant the type and

quantity of drug.   Unless there was a prearranged agreement to

sell drugs, there was no reason for appellant to approach

Dufreitas's vehicle and to spontaneously ask Freeman what

Dufreitas wanted.   The Commonwealth's evidence was competent,

was not inherently incredible, and was sufficient to prove

beyond a reasonable doubt that appellant and Freeman had a

pre-offense agreement to distribute cocaine and engaged in a

conspiracy to distribute cocaine.

                                                           Affirmed.




                               - 4 -